Case 1:19-cv-00144-JJM-LDA Document 1 Filed 03/22/19 Page 1 of 6 PageID #: 1



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

                                                   ______
ATAIN SPECIALTY INSURANCE                  )
COMPANY,                                   )
                                           )                     C.A. NO.: 19-cv-144
                                           )
                   Plaintiff,              )                     Electronically Filed
                                           )
  vs.                                      )
                                           )
M.A.W CONSULTING, INC., TRAVELERS          )
PROPERTY CASULATY COMPANY OF AMERICA, )
DELTA MECHANICAL CONTRACTORS, LLC,         )
ENGINEERING DESIGN SERVICES PROFESSIONAL )
CORPORATION, JMB MECHANICAL, INC.,         )
TRANE U.S., INC., AND KOREL CONTROLS, INC. )
                                           )
                   Defendants.             )


                                         COMPLAINT

                               INTRODUCTORY STATEMENT

       This is a Declaratory Judgment action brought pursuant to 28 U.S.C. sec. 1332 in which

the Plaintiff, Atain Specialty Insurance Company (“Atain”), seeks a declaration that it is not

obligated to defend and/or indemnify its insured, M.A.W. Consulting, Inc. (“M.A.W.”), nor any

other party, with respect to a Rhode Island Superior Court property damage lawsuit brought by

Travelers Property Casualty Company of America against Delta Mechanical Contractors, LLC

(“Delta”) and Engineering Design Services Professional Corporation, in which Delta has asserted

third party claims against M.A.W. and other parties.        Atain asserts that the applicable

Commercial General Liability Policy expressly excludes coverage for property damage based

upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way

involving the rendering or failure to render any professional service by an engineer.

Furthermore, the policy does not cover indemnification agreements as an ‘insured contract’ and
                                              1
Case 1:19-cv-00144-JJM-LDA Document 1 Filed 03/22/19 Page 2 of 6 PageID #: 2



thus no coverage is afforded for any contractual indemnification claims. The State Court action

and Third Party Complaint assert claims of professional negligence against M.A.W arising from

its professional engineering activities, and, as the policy does not cover professional negligence,

neither defense nor indemnification is afforded for the claims against M.A.W.


                                             PARTIES

   1. The Plaintiff, Atain Specialty Insurance Company (“Atain”), is a Michigan Corporation
      with its usual place of business at 30833 Northwestern Highway, Farmington Hills,
      Michigan.

   2. The Defendant M.A.W. Consulting, Inc. (“M.A.W.”) is a Massachusetts corporation with
      a usual place of business at 20 East Street, Hanover, Plymouth County, Commonwealth
      of Massachusetts.

   3. The Defendant Travelers Property Casualty Company of America (“Travelers”) is an
      insurance company organized under the laws of the State of Connecticut, with a usual
      place of business at One Tower Square, Hartford, Connecticut.

   4. The Defendant Delta Mechanical Contractors, LLC (“Delta”) is a Delaware business
      corporation with a usual place of business at 44 Wilclar Street, Warwick, Rhode Island.

   5. The Defendant Engineering Design Services Professional Corporation (“EDS”) is a
      Rhode Island professional corporation with a usual place of business at 31 Promenade
      Street, Providence, Rhode Island.

   6. The Defendant JMB Mechanical, Inc. is a Rhode Island corporation with a usual place of
      business at 1008 Plainfield Street, Johnston, Rhode Island and whose registered agent is
      Frank S. Lombardi, Esquire, 225 Broadway, Providence, Rhode Island.

   7. The Defendant Trane U.S., Inc., d/b/a Trane is a Delaware corporation with a usual place
      of business at 800-E Beaty Street, Davidson, North Carolina and whose registered agent
      is Corporation Service Company, 222 Jefferson Boulevard, Suite 200, Warwick, Rhode
      Island.

   8. The Defendant Korel Controls, Inc. is a Rhode Island corporation with a usual place of
      business at One Harry Street, Cranston, Rhode Island and whose registered agent is
      Orson and Brusine, Ltd., 144 Wayland Avenue, Providence, Rhode Island.




                                                2
Case 1:19-cv-00144-JJM-LDA Document 1 Filed 03/22/19 Page 3 of 6 PageID #: 3



                                   JURISDICTION AND VENUE


  9. Jurisdiction is proper pursuant to 28 U.S.C. sec. 1332, in this Court because the Plaintiff
     and the Defendants are of citizens of different states and the amount in controversy,
     exclusive of costs and interests, exceeds the sum of $75,000.00.


  10. Venue is properly laid in this judicial district because the events giving rise to the claims
      set forth in this Complaint occurred in this district, Plaintiff’s insured conducts business
      in the district and the relevant acts and omissions as alleged occurred in this district.



                                            FACTS


  11. Atain issued a Commercial General Liability policy for the period of April 13, 2012
      through April 13, 2013, for claims made within the respective policy period, to the
      Defendant M.A.W.

  12. The Common Policy Declarations provide that the business description is “ENGINEER.”
      The declarations further provide that the “Professional Liability Coverage Part” is “NOT
      COVERED.”


  13. The policy contains a Contractual Liability Limitation which states:


                        CONTRACTUAL LIABILITY LIMITATION

                    *       *       *       *       *      *       *       *      *

     This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

     The Definition of “insured contract” in the DEFINITIONS Section is replaced by the
     following:

     “Insured contract” means:

     a. A contract for a lease of premises. However, that portion of the contract for a lease of
        premises that indemnifies any person or organization for damage by fire to premises
        while rented to you or temporarily occupied by you with permission of the owner is
        not an “insured contract”;

                                                3
Case 1:19-cv-00144-JJM-LDA Document 1 Filed 03/22/19 Page 4 of 6 PageID #: 4




     b. A sidetrack agreement;

     c. Any easement or license agreement, except in connection with construction or
        demolition operations on or within 50 feet of a railroad;

     d. An obligation, as required by ordinance, to indemnify a municipality, except in
        connection with work for a municipality;

     e. An elevator maintenance agreement.

  14. The policy contains a Malpractice and Professional Services exclusion which states:


     VI.     EXCLUSION (Malpractice and Professional Services)

     The following exclusion is added to Part 2. Exclusions of SECTION I –
     COVERAGES, COVERAGE A BODILY INSURY AND PROPERTY DAMAGE
     LIABILITY and Part 2.      Exclusions of COVERAGE B PERSONAL AND
     ADVERTISING INJURY LIABILITY of the COMMERCIAL GENERAL
     LIABILITY FORM:

     This insurance does not apply to:

     “Bodily injury”, “property damage” or “personal and advertising injury” including
     payment for loss or defense costs in connection with any claim made against any insured
     based upon, arising out of, directly or indirectly resulting from, in consequence of, or in
     any way involving the rendering or failure to render any professional service by, but not
     limited to any Accountant, Architect, Engineer, Insurance Agent or Broker, Lawyer,
     Medical Professional or Real Estate Agent Broker, or any other service that is of a
     professional nature.


  15. The Defendant Travelers has filed a property damage subrogation action in the
      Providence Superior captioned Travelers Property Cas. Co. of America v. Delta
      Mechanical Contractors, LLC, et. al., Civil Action No.: 2018-7795 (“State Court action”)
      asserting negligence claims against Delta and EDS arising from the installation of HVAC
      units at Providence Community Health Centers.

  16. Travelers alleges that Delta and EDS failed to address issues raised in a commissioning
      report prepared by M.A.W. with respect to deficiencies in the HVAC system.


  17. Delta has filed a third party complaint in the State Court action against M.A.W. asserting
      claims for contractual indemnification (Count XIII); breach of contract (Count XIV
      (sic)); contribution (Count XV (sic)); and equitable indemnity (Count XVI (sic)).


                                              4
Case 1:19-cv-00144-JJM-LDA Document 1 Filed 03/22/19 Page 5 of 6 PageID #: 5



  18. Specifically, Delta alleges in the third party complaint that MAW failed “to conduct the
      commissioning of the rooftop units per the plans and specifications, specifically the
      specifications for HVAC and General Commissioning Requirements, as MAW, among
      other failures, failed to understand the freeze avoidance feature, gave confusing set point
      instructions, failed to clarify its instructions when presented with Delta’s response to its
      instructions and failed to mention the requirement for an interlock of the roof top units
      and exhaust fans in unoccupied mode.”

  19. In connection with the State Court action, Atain is providing the Defendant M.A.W. with
      a defense, under a reservation of rights.

  20. Pursuant to the Malpractice and Professional Services exclusion the policy excludes
      coverage for property damage based upon, arising out of, directly or indirectly resulting
      from, in consequence of, or in any way involving the rendering or failure to render any
      professional service by an engineer.


  21. The third party claims set forth against M.A.W. are premised solely on M.A.W.’s
      professional services as an engineer and are thus excluded by the policy.


  22. Pursuant to the Contractual Liability Limitation, the definition of an “insured contract”
      does not include an indemnification agreement.


  23. The third party claims premised on an enforceable indemnification agreement between
      Delta and M.A.W. are not covered by the policy as the policy does not provide coverage
      for liability arising out of indemnification agreements.

  24. Accordingly, Atain seeks a declaration from this Court that the policy excludes coverage
      for the third party claims, or any other claims that could be set forth in the State Court
      action, as such coverage arising from or related to the Defendant M.A.W.’s professional
      engineering services is excluded under the policy and thus Atain owes neither a defense
      nor indemnity to the Defendants. Atain further seeks a declaration from this Court that
      the policy does not cover claims premised on an indemnification agreement as such
      agreements are not covered as insured contracts under the policy.

                                COUNT I
              DECLARATORY JUDGMENT PURSUANT TO 28 U.S.C. SEC. 2201-02

  25. Atain incorporates herein the allegations of paragraphs 1-24.

  26. Atain has presented an actual controversy within the jurisdiction of this court with respect
      to Atain’s obligation to provide the Defendants with a defense and/or indemnity pursuant
      to the Commercial General Liability Policy Atain issued to M.A.W.



                                               5
Case 1:19-cv-00144-JJM-LDA Document 1 Filed 03/22/19 Page 6 of 6 PageID #: 6



   27. Atain seeks a Declaratory Judgment that coverage does not exist under the Commercial
       Liability Policy for the claims asserted against M.A.W. arising from or related to
       professional engineering services provided by M.A.W. at the Providence Community
       Health Center project and that Atain owes neither a defense nor indemnity to M.A.W. or
       to any other entity, arising out of the professional engineering services provided by
       M.A.W. at the Providence Community Health Center project.

   28. Atain seeks a Declaratory Judgment that coverage does not exist under the Commercial
       Liability Policy for the indemnification claims asserted against M.A.W. arising from or
       related to professional engineering services provided by M.A.W. at the Providence
       Community Health Center as the policy does not define an indemnification agreement as
       an insured contract and thus Atain owes neither a defense nor indemnity to M.A.W. or to
       any other entity arising out of the indemnification contract.


   WHEREFORE, Atain requests this Honorable Court to declare that coverage does not exist

under the Atain policy for the claims made against M.A.W. Consulting, Inc., as set forth in

Travelers Property Cas. Co. of America v. Delta Mechanical Contractors, LLC, et. al., Civil

Action No.: 2018-7795. Atain further requests that this Honorable Court declare that Atain has

neither a duty to defend nor a duty to indemnify M.A.W. Consulting, Inc. or any other entity for

the claims made against M.A.W. Consulting, Inc., as set forth in Travelers Property Cas. Co. of

America v. Delta Mechanical Contractors, LLC, et. al., Civil Action No.: 2018-7795.


                                                   Respectfully Submitted,
                                                   Atain Specialty Insurance Company
                                                   By Its Attorneys,


                                                   /s/ Matthew W. Perkins_______
                                                   Matthew W. Perkins, No. 6097
                                                   Lecomte, Emanuelson and Doyle
                                                   Batterymarch Park II, One Pine Hill Drive
                                                   Suite 105, Quincy, MA 02169
                                                   (617) 328-1900
                                                   mperkins@lecomtelaw.com
Dated: March 22, 2019




                                               6
